       Case 2:19-cv-00934-MHT-CSC Document 5 Filed 09/21/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

JEFFERY DeANGELOS TRIMONE, )
                           )
     Plaintiff,            )
                           )                    CIVIL ACTION NO.
     v.                    )                      2:19cv934-MHT
                           )                           (WO)
NURSE PRACTITIONER JOHNS, )
                           )
     Defendant.            )

                                  OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,       filed    this    lawsuit     complaining       about      not

receiving surgery for a painful hernia.                    This lawsuit

is now before the court on the recommendation of the

United States Magistrate Judge that plaintiff’s case be

dismissed for failure to pay the initial partial filing

fee.      There are no objections to the recommendation.

After an independent and de novo review of the record,

the     court     concludes       that    the     magistrate       judge’s

recommendation should be adopted.

       An appropriate judgment will be entered.

       DONE, this the 21st day of September, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
